Citation Nr: 1042718	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.  

2.  Entitlement to a compensable evaluation for iron deficiency 
anemia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1992 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, continued the Veteran's 10 percent evaluation for 
hypothyroidism and non compensable evaluation for iron deficiency 
anemia.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing at the RO in June 2010.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism is manifested by fatigability, 
constipation, and mental sluggishness.  

2.  The Veteran does not have anemia with hemoglobin 10gm/100ml 
or less.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no more, 
for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.119, Diagnostic Code 7903 (2010).

2.  The criteria for a compensable evaluation for anemia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7700 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2006.  The notifications substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Additionally, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained complete VA treatment records as identified by 
the Veteran, and the Veteran has submitted, or VA has assisted 
her in obtaining, relevant private medical records.  Several VA 
examinations have been provided; the examiners performed all 
required testing and made necessary clinical findings.  The 
examinations are adequate for adjudication purposes.  Then 
Veteran has availed herself of the opportunity for a Board 
hearing.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time. 

Analysis

At her June 2010 hearing the Veteran testified that her 
hypothyroidism and anemia cause headaches, constipation, 
tiredness and exhaustion, coldness, memory problems, and 
lightheadedness.  The Veteran has also submitted buddy statements 
noting that her hypothyroidism causes mood swings, sadness, dry 
skin, headaches, lightheadedness, and muscle cramps.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypothyroidism

The Veteran's hypothyroidism disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.119, Code 7903.  
Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism with 
muscular weakness, mental disturbance, and weight gain is rated 
60 percent disabling.  Hypothyroidism with cold intolerance, 
muscular weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is rated 100 percent 
disabling.  38 C.F.R. § 4.119.

A VA examination was conducted in September 2006.  The examiner 
noted a review of the Veteran's claim file.  The examiner noted 
that the Veteran has fatigability on a daily basis, that she is 
well oriented and has intact insight and judgment, that she has 
no neurologic, cardiovascular, or gastrointestinal symptoms, but 
does have a slightly increased cold intolerance and constipation 
is present.  The examiner noted that the Veteran's weight 
fluctuates between 174 and 180 pounds.  Her thyroid is not 
enlarged, her muscle strength is 5+, and there is no evidence of 
tremor or myxedema.  The Veteran was given a diagnosis of chronic 
hypothyroidism, active.  

A VA examination was conducted in January 2008.  The examiner 
noted a review of the Veteran's claim file.  The examiner noted 
that the Veteran has constant tiredness, that she reports 
forgetfulness and problems with short-term memory, that her 
speech and movements are normal, that she has no neurologic, 
cardiovascular, or gastrointestinal symptoms, except 
constipation, that she reports both heat and cold intolerance, 
constipation twice per month, and has stable weight.  She has 
normal muscle strength with normal deep tendon reflexes.  She has 
no tremor or myxedema.  A diagnosis of active hypothyroidism was 
given.  

A May 2010 private treatment record notes that the Veteran 
presented with complaint of thyroid disease.  There has been 
associated cold intolerance, dry skin, hair loss, and 
constipation.  There has been no associated fatigue, fever, heat 
intolerance, increased heart rate, tachycardia, or weight loss.  

At her June 2010 hearing the Veteran testified that her 
hypothyroidism and anemia cause headaches, constipation, 
tiredness and exhaustion, coldness, memory problems, and 
lightheadedness.  The Veteran has also submitted buddy statements 
noting that her hypothyroidism causes mood swings, sadness, dry 
skin, headaches, lightheadedness, and muscle cramps.  

The medical evidence of record clearly shows the Veteran's 
hypothyroidism manifests fatigability and constipation.  The 
Veteran also claims that she suffers from headaches, 
forgetfulness and short term memory problems, tiredness and 
exhaustion, and lightheadedness.  These claims are bolstered by 
her buddy statements.  The Veteran is competent to state that 
which she can experience, including feelings of mental 
sluggishness such as memory problems or lightheadedness.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  None of the 
examining VA medical professionals have countered her claims of 
symptomatology of mental sluggishness associated with her 
hypothyroidism and there is no other reason to doubt her 
credibility.  Thus, the symptomatology associated with the 
hypothyroidism more closely approximates the criteria for a 30 
percent evaluation under Diagnostic Code 7903.  38 C.F.R. § 
4.119.  

However, the next higher 60 percent evaluation is not warranted.  
She has not indicated, nor does the medical evidence of record 
indicate that the Veteran has muscular weakness or weight gain 
associated with her hypothyroidism.  Thus a 60 percent rating for 
hypothyroidism is not warranted.  See 38 C.F.R. § 4.119, Code 
7903.  

Likewise, an even higher 100 percent rating is not warranted.  
While the Veteran does have cold intolerance, and perhaps 
sleepiness and depression associated with her disability, she has 
not indicated, nor does the medical evidence show, any muscular 
weakness, cardiovascular involvement, or bradycardia (less than 
60 beats per minute), as a result of her hypothyroidism.  Thus, a 
100 percent rating for hypothyroidism is not warranted.  See, Id.  

B.  Anemia

The Veteran's anemia is currently rated as non compensable under 
38 C.F.R. § 4.117, Code 7700.  Diagnostic Code 7700 provides 
ratings for hypochromic-microcytic and megaloblastic anemia, such 
as iron deficiency and pernicious anemia.  Anemia with hemoglobin 
10gm/100 ml or less, asymptomatic, is rated noncompensable (0 
percent) disabling.  Anemia with hemoglobin 10gm/100ml or less 
with findings such as weakness, easy fatigability or headaches, 
is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath, is rated 30 
percent disabling.  A Note to Diagnostic Code 7700 provides that 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are to be rated separately.  38 C.F.R. § 
4.117.

VA treatment records indicate that the Veteran's hemoglobin 
levels were in 11.7 in May 2005, 10.8 in June 2006, and 12.3 in 
December 2006.  

VA treatment records indicate that the Veteran's hemoglobin 
levels were 11.9 in June 2007 and 11.9 in December 2007.  

June 2006 VA treatment records indicate that the Veteran had a 
hemoglobin score of 10.8, micro.  

A VA examination was conducted in September 2006.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
complained of fatigue, headaches, and shortness of breath.  
Following a physical examination, a diagnosis of iron deficiency 
anemia was given.  

A VA examination was conducted in January 2008.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
complained of tiredness and headaches.  The examiner noted that 
diagnostic and clinical testing revealed that the Veteran's 
hemoglobin in December 2006 was 12.3 and was 11.9 in June 2007 
and December 2007.   A diagnosis of active mild iron deficiency 
anemia was given.  

VA treatment records indicate that the Veteran's hemoglobin 
levels were 11.8 in June 2008 and 13.1 in November 2008.  

VA treatment records indicate that the Veteran's hemoglobin 
levels were 12.2 in April 2010.  

At her June 2010 hearing the Veteran testified that her 
hypothyroidism and anemia cause headaches, constipation, 
tiredness and exhaustion, coldness, memory problems, and 
lightheadedness.  The Veteran has also submitted buddy statements 
noting that her hypothyroidism causes mood swings, sadness, dry 
skin, headaches, lightheadedness, and muscle cramps.  

Under Diagnostic Code 7700 anemia with hemoglobin 10gm/100ml or 
less with findings such as weakness, easy fatigability or 
headaches, warrants a 10 percent rating.  38 C.F.R. § 4.117.  The 
medical evidence of record shows that the Veteran's hemoglobin 
has not been less than 10gm/100ml during the pendency of her 
claim.    Unfortunately, the diagnostic criteria for rating 
anemia require specific laboratory findings, which have not been 
met in this case.  Thus a compensable evaluation for anemia is 
not warranted.  See Id.  

Furthermore, there is no medical evidence of record, nor does the 
Veteran contend, that she has complications of pernicious anemia, 
such as dementia or peripheral neuropathy, which could be rated 
separately.  See 38 C.F.R. § 4.117, Note to Code 7700.  

The Veteran genuinely believes that her anemia warrants a higher 
rating.  However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the severity of a blood disorder, and her 
views are of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  She cannot observe the required laboratory findings 
through her five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Extraschedular Evaluation

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for hypothyroidism and in excess of 0 
percent for anemia; there is no doubt to be resolved; and 
increased ratings are not warranted.  Gilbert, 1 Vet. App. at 57-
58.  


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
hypothyroidism is granted.  

Entitlement to a compensable evaluation for anemia is denied.  




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


